Citation Nr: 0526140	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the residuals of cancer 
of the larynx and a thyroid disorder secondary to exposure to 
radiation, herbicides, and other chemicals.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that denied the veteran's claim of entitlement to 
service connection for the residuals of cancer of the larynx 
and a thyroid disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for cancer of the 
larynx and a thyroid disorder in part as a result of his 
claimed exposure to radiation, herbicides, mustard gas, and 
other gases and chemicals (see, for example, his statement 
dated in June 2001, and his substantive appeal received in 
April 2004).  The veteran claims that he was exposed to these 
gases and sprays in conjunction with his duties as a 
decontamination specialist at Fort McClellan, Alabama in 
1967.  The veteran's personnel records reflect that he spent 
some portion of his service working in that capacity.

It is noted that the RO took appropriate steps to develop 
this claim as it pertains to exposure to radiation.  
Specifically, contact was made with the Department of the 
Army's Center for Health Promotion and Preventative Medicine 
for information pertaining to the veteran's alleged exposure 
to radiation.  The Army responded to this inquiry in January 
2004.

The Board, however notes that development with respect to the 
veteran's other theories of entitlement to service connection 
- significantly, exposure to herbicides and mustard gas - was 
not undertaken.  Under the applicable regulation, exposure to 
mustard gas during service, together with the development of 
laryngeal cancer, is sufficient to establish service 
connection.  38 C.F.R. § 3.316 (2004).  The Army conducted 
research into the effects of chemical warfare on individuals 
for several years prior to World War II through 1975.  See 
M21-1, Part 3, Chapter 5, Subchapter II, § 5.18(e).   M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
about the development of claims involving allegations of 
exposure to mustard gas during active service, to include 
contact addresses.  There is no indication in the claims file 
that the RO used this resource to see if the veteran's was 
exposed to mustard gas, or that the RO otherwise took steps 
to determine if the veteran's duties included exposure to 
mustard gas, herbicides, and other chemicals.  The Board 
realizes that the development discussed in that section 
appears to deal with veterans who were subjected to testing 
involving mustard gas and that the veteran here claims that 
he was exposed in conjunction with his decontamination 
duties.  Nevertheless, the AMC should check with the 
source(s) listed in this section for any possible information 
related to this veteran. 

Keeping in mind VA's duty to assist veterans in developing 
their claims, given that laryngeal cancer has been medically 
linked to both mustard gas and herbicides, and given that the 
veteran was a decontamination specialist in service, the 
Board is of the opinion that further development of his claim 
is necessary prior to appellate review.  

As such, this matter is REMANDED to the AMC for the following 
action:


1.  Following the guidelines set out in 
M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18, the AMC should attempt to verify 
whether the veteran was exposed to 
mustard gas while in service.  The AMC 
should also attempt to verify whether the 
veteran was exposed to herbicides, 
mustard gas, or other chemicals during 
his service (to include at Fort McClellan 
in 1967) through contact with the Army, 
National Personnel Records Center in St. 
Louis, Missouri (NPRC), or other 
alternate sources.

2.  Thereafter, the RO should review the 
issue on appeal.  If the claim remains 
denied, the veteran should be provided 
with an appropriate supplemental 
statement of the case, and the case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




